EXHIBIT 10.2

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

FOR THE PVF CAPITAL CORP. 2008 EQUITY INCENTIVE PLAN

This Award Agreement is provided to [—] (the “Participant”) by PVF Capital Corp.
(the “Company”) as of September 16, 2010, the date the Compensation Committee of
the Board of Directors (the “Committee”) granted the Participant the right and
option to purchase Shares pursuant to the PVF Capital Corp. 2008 Equity
Incentive Plan (the “2008 Plan”), subject to the terms and conditions of the
2008 Plan and this Award Agreement:

 

1.    Option Grant:    You have been granted a Nonqualified Stock Option
(referred to in this Agreement as your “Option”). 2.    Number of Shares Subject
to Your Option:    30,000 shares of Common Stock (“Shares”), subject to
adjustment as may be necessary pursuant to Article 10 of the 2008 Plan. 3.   
Grant Date:    December 29, 2010 4.    Exercise Price:    You may purchase
Shares covered by your Option at a price of $1.7899 per Share.

Subject to Section 2 of the Terms and Conditions (attached hereto) or otherwise
in the discretion of the Committee, the Options shall vest (become exercisable)
in accordance with the following schedule:

 

Percentage of
Options Vesting

   Number of Options
Vesting    Vesting
Date

33%

   10,000    December 29, 2011

33%

   10,000    December 29, 2012

34%

   10,000    December 29, 2013

IN WITNESS WHEREOF, PVF Capital Corp., acting by and through the Committee, has
caused this Award Agreement to be executed as of the Grant Date set forth above.

 

PVF CAPITAL CORP. By:  

 

  On behalf of the Compensation Committee

 

Accepted by Participant:

 

[—]

 

  , 2011 Date

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Grant of Option. The Grant Date, Exercise Price and number of Shares subject
to your Option are stated on page 1 of this Award Agreement. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the 2008 Plan. The Option is not intended to constitute an Incentive
Stock Option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.

 

2. Vesting of Options. The Option shall vest (become exercisable) as follows:

 

  (a) If applicable, as to the percentages of Shares subject to your Option
specified in the vesting schedule on page 1 of this Award Agreement, on the
respective vesting dates specified in the vesting schedule on page 1; provided
you are then still employed by or in the service of the Company or an Affiliate
on such date(s). Notwithstanding the foregoing, no Shares subject to the Option
shall vest to the extent that, on the date on which such Shares subject to the
Option would otherwise vest (each, a “Vesting Date”), either PVF Capital Corp.
(“Holding Company”) or Park View Federal Savings Bank (“Bank”) has not attained
the minimum regulatory capital levels and asset quality levels set forth in the
Cease and Desist Order by and between the Office of Thrift Supervision and the
Holding Company dated October 19, 2009 or the Cease and Desist Order by and
between the Office of Thrift Supervision and the Bank dated October 19, 2009,
respectively (collectively, the “Vesting Conditions”). Any Shares subject to
your Option that do not vest because the Vesting Conditions have not been
satisfied, shall not be forfeited, but may vest on any succeeding vesting date,
to the extent that such Vesting Conditions have been satisfied on such date;
provided, however, that if, on the last vesting date, the Vesting Conditions
have not been satisfied, the Option shall be canceled and terminated with
respect to all unvested Shares.

 

  (b) Upon termination of your employment by reason of death or Disability,
provided that the Vesting Conditions have been satisfied upon your termination
of employment by reason of death or Disability.

 

  (c) Upon a Change in Control (as defined in the 2008 Plan), provided that the
Vesting Conditions have been satisfied upon the Change in Control.

 

3. Term of Options and Limitations on Right to Exercise. The term of the Option
will be for a period of ten (10) years, expiring at 5:00 p.m., Eastern Time, on
the tenth anniversary of the Grant Date (the “Expiration Date”). To the extent
not previously exercised, the vested portion of your Option will lapse twelve
(12) months after the date of your death, if you die while employed. Upon your
death, your beneficiary (designated pursuant to the terms of the 2008 Plan) may
exercise your Option.

 

4. Exercise of Option. You may exercise your Option by providing:

 

  (a) a written notice of intent to exercise in the form specified by the
Committee from time to time; and

 

  (b) payment to the Company in full for the Shares subject to the exercise
(unless the exercise is a cashless exercise). Payment for such Shares can be
made in cash, Company common stock (“stock swap”), a combination of cash and
Company common stock or by means of “cashless exercise” (if permitted by the
Committee).

 

5. Beneficiary Designation. You may, in the manner determined by the Committee,
designate a beneficiary to exercise your rights under the 2008 Plan and to
receive any distribution with respect to this Option upon your death. A
beneficiary, legal guardian, legal representative, or other person claiming any
rights under the 2008 Plan is subject to all terms and conditions of this Award
Agreement and the 2008 Plan, and to any additional restrictions deemed necessary
or appropriate by the Committee. If you have not designated a beneficiary or
none survives you, the Option may be exercised by the legal representative of
your estate, and payment will be made to your estate. You may change or revoke a
beneficiary designation at any time, provided the change or revocation is filed
with the Company.

 

2



--------------------------------------------------------------------------------

6. Withholding. Upon exercise of the Option, you will recognize income equal to
the excess of the Fair Market Value of Share on the date of exercise over the
Exercise Price multiplied by the number of Shares with respect to which the
Option is being exercised. Upon exercise, the Committee is entitled to require
as a condition of exercise: (i) that you remit an amount sufficient to satisfy
any and all federal, state and local (if any) tax withholding requirements and
employment taxes (i.e., FICA and FUTA), (ii) that the withholding of such sums
come from compensation otherwise due to you or from Shares due to you under the
2008 Plan, or (iii) any combination of the foregoing. Any withholding shall
comply with Rule 16b-3 or any amendments or successive rules. Outside Directors
of the Company are self-employed and not subject to tax withholding.

 

7. Limitation of Rights. This Option does not confer on you or your beneficiary
any rights as a shareholder of the Company unless and until Shares are in fact
issued in connection with the Option exercise. Nothing in this Award Agreement
will interfere with or limit in any way the right of the Company or any
Affiliate to terminate your service at any time, nor confer upon you any right
to continue in the service of the Company or any Affiliate.

 

8. Stock Reserve. The Company shall, at all times during the term of this Award
Agreement, reserve and keep available a sufficient number of Shares to satisfy
the requirements of this Award Agreement.

 

9. Restrictions on Transfer and Pledge. You may not pledge, encumber, or
hypothecate your rights or interests in this Option to or in favor of any party
other than the Company or an Affiliate, and the Option shall not be subject to
any lien, obligation, or liability of the Participant to any other party other
than the Company or an Affiliate. You may not assign or transfer the Option,
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code, if
such Section applied to an Option under the 2008 Plan. Only you or a permitted
transferee may exercise the Option during your lifetime.

 

10. Plan Controls. The terms contained in the 2008 Plan are incorporated into
and made a part of this Award Agreement and this Award Agreement shall be
governed by and construed in accordance with the 2008 Plan. In the event of any
actual or alleged conflict between the provisions of the 2008 Plan and the
provisions of this Award Agreement, the provisions of the 2008 Plan will
control.

 

11. Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the 2008 Plan.

 

12. Severability. If any one or more of the provisions contained in this Award
Agreement is invalid, illegal or unenforceable, the other provisions of this
Award Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included in the Award Agreement.

 

13. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

PVF Capital Corp.

30000 Aurora Road

Solon, Ohio 44139

Attn: Compensation Committee of the Board of Directors

or any other address designated by the Company in a written notice to the
Participant. Notices to you will be directed to your address, then currently on
file with the Company, or to any other address that you provide in a written
notice to the Company.

 

3